354 S.W.3d 256 (2011)
STATE of Missouri, Respondent,
v.
Tina Alice RAY, Appellant.
No. ED 95393.
Missouri Court of Appeals, Eastern District, Division Four.
December 13, 2011.
Jo Ann Rotermund, Asst. Public Defender, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Asst. Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., MARY K. HOFF, J. and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Tina Ray appeals the judgment entered upon a trial court's verdict convicting her of one count of tampering with physical evidence, a class D felony. We find the trial court did not err in denying her motion for judgment of acquittal for insufficiency of the evidence.
An extended opinion would have no precedential value. We have, however, *257 provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).